Citation Nr: 1452874	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-03 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as due to the service-connected right knee disability. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for lumbar spine degenerative disc disease, to include as secondary to the service-connected right knee disability.

5.  Entitlement to service connection for a left leg disability, claimed as secondary to lumbar spine degenerative disc disease.

6.  Entitlement to an initial compensable rating for a post-surgical injury of the right leg peroneal nerve, resulting from knee replacement surgery.

7.  Entitlement to an initial compensable rating for a surgical scar of the right shoulder.

8.  Entitlement to a disability rating higher than 30 percent for a right knee disability.

9.  Entitlement to a disability rating higher than 10 percent for a left knee disability.

10.  Entitlement to a disability rating higher than 30 percent prior to September 29, 2014, and higher than 50 percent thereafter, for unspecified anxiety and depressive disorders.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to June 1977 and from February 1980 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in May 2009, April 2010, August 2010, September 2012, and May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's service connection claims for lumbar spine degenerative disc disease and a left leg disability and increased rating claims for a post-surgical injury of the right leg peroneal nerve and a surgical scar of the right shoulder, these claims were adjudicated in a May 2014 rating decision, and the Veteran filed a timely notice of disagreement in June 2014.  As the Veteran has not yet been provided with a related statement of the case, this must be accomplished.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With regard to the remaining claims on appeal, which were perfected by the submission of three timely substantive appeals, the Veteran requested to participate in a Board hearing, to be conducted at the RO, in each of the three corresponding VA Forms 9.  As the Veteran has not yet participated in his requested hearing (although an August 2014 correspondence indicates that he has been added to the wait list of those requested such hearings), and as there is no indication that the Veteran has withdrawn his hearing request, the claims must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case addressing the claims seeking service connection for lumbar spine degenerative disc disease, service connection for a left leg disability, an initial compensable rating for a post-surgical injury of the right leg peroneal nerve, and an initial compensable rating for a surgical scar of the right shoulder.  Inform the Veteran that if he wishes to have these claims adjudicated by the Board, he must file a timely substantive appeal (VA Form 9).

2.  Schedule the Veteran to participate in his requested in-person Board hearing, to be conducted at the RO.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



